ORDER

Upon consideration of Danny Williams’ motion for reconsideration of the court’s November 30, 2007 order dismissing his petition for review for failure to pay the docketing fee, the docketing fee now having been paid,
IT IS ORDERED THAT:
(1) The motion is granted. The mandate is recalled, the dismissal order is vacated, and the petition for review is reinstated.
(2) If no certified list is filed by the arbitrator within 14 days of the date of filing of this order, the parties should confer to determine the record on review and Williams’ brief is due within 60 days of the date of filing of this order. If a certified list is filed within 14 days of this order, then Williams should calculate his brief due date from the date of service of the certified list.